Citation Nr: 1821474	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-03 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1947 to December 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran did not serve in the active military, naval, or air service during a period of war.  


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected disability pension benefits have not been met. 38 U.S.C. §§ 1501, 1521 (2012); 38 C.F.R. §§ 3.2, 3.3 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist (Veterans Claims Assistance Act of 2000 (VCAA))

When the law, and not the evidence, is dispositive of the claim, the VCAA is not applicable.  38 C.F.R. § 3.159(b)(3)(ii); see Mason v. Principi, 16 Vet. App. 129, 132 (2002) (finding that the VCAA is not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war).  As the law is dispositive with regard to the pension issue, the VCAA is not applicable.


II.  Nonservice-Connected Pension

The Veteran seeks entitlement to nonservice-connected pension benefits.  
By statute, VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, 
a pension at the rate prescribed.  38 U.S.C. § 1521; see 38 C.F.R. § 3.3.  

A veteran meets the service requirements for pension if he or she served in active military, naval, or air service (1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C. § 1501(4); 38 C.F.R. § 3.2.  
Most pertinent to this case, World War II is defined as the period beginning on December 7, 1941, and ending on December 31, 1946.  If the veteran was in service on December 31, 1946, continuous service before July 26, 1947, is considered World War II service.  The Korean conflict is defined as beginning on June 27, 1950, and ending on January 31, 1955.  38 U.S.C. § 101(8), (9) (2012); 38 C.F.R. § 3.2(d?), (e).  

Based on a review of the record, the Board finds that the criteria for nonservice-connected pension benefits have not been met because the Veteran did not serve during a period of war.  See 38 U.S.C. §§ 1501, 1521; 38 C.F.R. §§ 3.2, 3.3.  

The Veteran's Notice of Separation from U.S. Naval Service shows that the Veteran had active duty from June 1947 to December 1948.  The service record clearly shows that the Veteran does not have active military service during a period of war as the Veteran served after World War II and before the Korean conflict.  Additionally, he was not in active service on December 31, 1946.  See 38 C.F.R. § 3.2.  Accordingly, in this case, the Veteran's service does not meet the threshold criteria for basic eligibility for nonservice-connected pension benefits.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3.

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Because the Veteran's service does not meet the criteria described, he does not meet the basic eligibility requirements for nonservice-connected pension, and the claim must be denied as a matter of law.


ORDER

Basic eligibility for nonservice-connected pension benefits is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


